DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 20, 2021 was considered by the examiner.

Drawings
Any and all drawing corrections required in the parent application, 16/181,619, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

Specification
Any and all specification corrections required in the parent application, 16/181,619, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

	
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9, 12-14, 16, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Flint, Jr. (US 7,511,379 B1) (“Flint”).


    PNG
    media_image1.png
    442
    456
    media_image1.png
    Greyscale

Regarding claim 1, Flint teaches at least in figure 6, and Examiner figure 1 above:
a substrate (figure 6 is a closeup view of the substrate); and 
a conductive layer (308) formed over the substrate (305) including a first ground plane (305, where the ground plane is an intended use. Any wire can be considered a ground plane) and a first tab (304/307) extending from the first ground plane (308) with the first tab (304/307) including, 
a rectangular portion (A) disposed completely outside a saw street (C) of the substrate (305) and connected to the first ground plane (308), and
a thinning portion (B) extending from the rectangular portion (A) and less than half-way across a saw street (C) of the substrate (figure 6 shows that B is less than half-way across C).
Regarding claim 2, Flint teaches at least in figures 2C-2E, and 6, and Examiner figure 1 above:
wherein the conductive layer further includes: a second ground plane; and a second tab extending from the second ground plane to within the saw street directly across from the first tab without contacting the first tab (figure 2C shows that the ground plane, e.g. a wire, can extend across the street 202, and the tabs can be directly across from each other.).
Regarding claim 7,
Claim 7 is broader than claim 1, and reads on claim 1. Therefore, claim 7 is rejected for the same reasons as claim 1.
Regarding claim 8,
Claim 8 is broader than claim 1, and reads on claim 1. Therefore, claim 8 is rejected for the same reasons as claim 1.
Regarding claim 9,
Claim 9, which includes claim 7, reads on claim 1. Therefore, claim 9 is rejected for the reasons given in claim 1.
Regarding claim 12,
Claim 12  reads on claim 1. Therefore, claim 12 is rejected for the reasons given in claim 1.
Regarding claim 13,
Claim 13  reads on claim 2. Therefore, claim 13 is rejected for the reasons given in claim 2.
Regarding claim 14, Flint teaches at least in figure 6, and Examiner figure 1 above:
A difference between claim 1 and claim 14 is that claim 14 is claiming the saw street surrounds the ground plane. As can be seen in Flint figure 2B the saw street 202 surrounds the device. This means the saw street in figure 6 (C) will surround the ground plane (305).
Regarding claim 16,
Claim 16  reads on claim 2. Therefore, claim 16 is rejected for the reasons given in claim 2.
Regarding claim 17, Flint teaches at least in figure 6, and Examiner figure 1 above:
wherein the first tab includes a parallelogram portion extending into the saw street (figure 2C element 203 extends into 202).
Regarding claim 18, Flint teaches at least in figure 6, and Examiner figure 1 above:
wherein the first tab includes a rectangular portion outside the saw street (figure 2C element 203 not extending into 202).
Regarding claims 19-20, Flint teaches at least in figure 6, and Examiner figure 1 above:
further including a plurality of first tabs extending from the ground plane into the saw street (figure 2C where there are a plurality of elements 203).
Regarding claim 21,
Claim 21 is broader than claim 1, and reads on claim 1. Therefore, claim 21 is rejected for the same reasons as claim 1.
Regarding claim 24,
Claim 24 reads on claim 2. Therefore, claim 24 is rejected for the reasons given in claim 2.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flint.
Regarding claim 4, Flint teaches at least in figures 2C-2E, and 6, and Examiner figure 1 above:
wherein the thinning portion (B) of the first tab (304/307) is elliptical shaped (figure 6 and figure 2E show circular thinning portions. However, it is known that when printing circles with photolithography equipment (standard equipment in semiconductors) that circles will never be perfectly circular. Rather, because of the inherentness in the process of printing circles will come out slightly elliptical. Therefore, this limitation would have been obvious to one of ordinary skill in the art based upon the nature of the process used to create semiconductor devices).
Regarding claim 11,
Claim 11 is rejected for the same reasons as claim 4 above.
Regarding claim 22,
Claim 11 is rejected for the same reasons as claim 4 above.
Regarding claim 25,
Claim 25 is a duplication of claim 1 in another die of the substrate. Therefore, claim 25 is obvious in light of the teachings of Flint.
Claim(s) 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flint, in view of Admitted Prior Art as shown in Applicant’s figures 1-2d (“APA”).
Regarding claim 5,  Flint teaches at least in figures 1, 2C-2E, and 6, and Examiner figure 1 above:
Mounting a semiconductor element (111) to the substrate (100).
Based upon at least figure 2A-2B it would have been obvious to one of ordinary skill in the art there would be a plurality of semiconductor elements mounted to the substrate. However, this is not explicitly shown in Flint.

APA teaches:
further including mounting a plurality of electrical components on the substrate, wherein the electrical components are electrically coupled to each other through the substrate (this is shown in at least figure 2A of APA.

It would have been obvious to one of ordinary skill in in the art to combine Flint with APA as it would allow for faster processing to have all the semiconductor elements placed on the substrate before dicing. This is in comparison to where the substrate is diced and then all the semiconductor elements are placed on it.
Regarding claim 15, Flint does not expressly teach:
a semiconductor die disposed over the semiconductor substrate; and an encapsulant deposited over the semiconductor die.

However, Flint teaches:
A semiconductor element 111 disposed on the semiconductor die 100 in figure 1:

APA teaches:
a semiconductor die (124) disposed over the semiconductor substrate (110); and 
an encapsulant (138) deposited over the semiconductor die (124).
It would have been obvious to one of ordinary skill in the art to combine APA and Flint and have the semiconductor die of Flint over the substrate and encapsulated as this would protect the semiconductor device from the contamination, and otherwise protect it from external elements in the environment.

Allowable Subject Matter
Claims 3, 6, 10, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3,
The prior art does not teach the claimed shape.
Regarding claim 6,
The prior art does not teach the width of the thinning portion is equal to a first width of the thinning portion. E.g. the prior art does not teach the shape.
Regarding claim 10,
The prior art does not teach the claimed shape.
Regarding claim 23,
The prior art does not teach the claimed shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822